Title: From Alexander Hamilton to John Adams, 6 February 1794
From: Hamilton, Alexander
To: Adams, John



Treasury DepartmentFebruary 6th. 1794
Sir

Having made the necessary examination into the means possessed by the Treasury for complying with a late order of the Senate and of the time which would be requisite for preparing them, I have the honor now to communicate the result.
Several Custom-house returns of Exports amounting to a large sum having been rendered for a term longer than a quarter; it is found impossible to make up that return for the twelve months directed by the Senate in the first paragraph. A Statement, however for one year differing therefrom only in one quarter is nearly matured. It can be completed in a few days, after the receipt of a quarterly return for the port of Philadelphia, the Custom-house business of which was exceedingly deranged by the late malady.
The detailed statement of Imports for the year ending on the 30th day of June 1792 required by the second paragraph, can be made up in about two months, by suspending the formation of that for the Year ending with September 1792, which in the course of the Treasury business was in preparation, and would have been completed in a few days. This will require eight extra Clerks for two months, and will produce an additional expence of about 600 or 700 dollars.
The detailed statement of Imports for the year ending on the 30th of June last, also required by the second paragraph, cannot be made up at present, for want of the Returns from the Customhouses.
The returns of Tonnage in the old form will exhibit what is required by the third paragraph and can be made out in the proper office in a short time. The two sets of returns of Tonnage required by the fourth paragraph, can be made out in about six weeks after the preceding documents shall be compleated; or they can be matured at the same time by employing four more extra Clerks at an expence of about 250 dollars.

The Senate will perceive from this the state of the business and will judge whether it is expedient to pursue it in the form contemplated by the order. Such of the matters required as can go on without additional expence or the derangement of what is already on hand are in train. And if no revocation of the order is speedily received the other objects as far as they are practicable will be also prosecuted.
But I feel it a duty to use the liberty of taking the present occasion to remark, that it is extremely to be desired that the two houses of the Legislature could fix upon a plan for regulating the returns which they would choose to have made to them periodically from the Treasury, that the business might be prosecuted in conformity to that plan. Congress would then have the information, which they may deem useful, and the Treasury could be prepared systematically to furnish it; without any derangement of the current course of its operation, and without an unnecessary increase of expence. Occasional & desultory calls frequently made for returns and statements, which involve complicated and elaborate investigations, and much clerkship, interfere more materially with the regular conducting of the public business, than can easily be imagined, except by those who have the progress of it immediately under their eye. They oblige the principal officers and the most expert Clerks to transfer so much of their attention from the ordinary & indispensable operations of the Department, as must render it impossible, (if the practice should continue in the same degree in which it has for some time existed) for the Officers of the Department to be responsible for the orderly punctual and efficacious execution of its primary & most essential objects. This conclusion has so pressed itself upon me from experience that I have thought it incumbent upon me to submit these reflections to the consideration of the Senate.
[With perfect respect I have the honor to be   Sir   Your most Obedient & humble servant]

Alexander HamiltonSecy of the Treasy
[The Vice President of The UStates& President of the Senate.]

